Citation Nr: 1134881	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  08-04 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection for a back disorder with nerve involvement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1976.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening the claim for service connection for a back disorder to include nerve involvement.

Despite the RO's determination, the Board must determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

In March 2008 the Veteran testified at a hearing before RO personnel; a transcript of that hearing is of record.

The issue of entitlement to service connection for a back disorder with nerve involvement is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a February 2004 decision the RO denied entitlement to service connection for a back disorder; the Veteran did not appeal that decision and it is final.

2.  Evidence associated with the claims file since the February 2004 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a back disorder or raises a reasonable possibility of substantiating a claim for service connection for a back disorder.


CONCLUSION OF LAW

Evidence received since the RO's February 2004 denial is new and material, and the claim for service connection for a back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  Given the favorable decision in this case with respect to reopening the claim for service connection and the determination that remand is required, no further discussion of VCAA compliance is necessary.

Analysis

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

In a February 2004 decision, the RO denied the Veteran's claim for service connection for a back disorder noting that service treatment records showed he was treated one time for a low back strain but that there was no evidence of a chronic back condition during the remainder of active duty, nor was there any medical evidence submitted showing treatment from discharge to present that would show continuity.  The Veteran did not appeal that decision and it became final.  See 38 C.F.R. §§ 20.302, 20.304, 20.1103 (2010).

Evidence of record at the time of the February 2004 rating decision included service treatment records and VA treatment records.  Service treatment records noted treated for a lumbar strain on one occasion in 1975.  VA treatment records revealed a diagnosis of multilevel degenerative disc disease of the lumbar spine.  It was noted that the Veteran worked as a carpet installer.

The evidence received since the February 2004 decision includes VA treatment records dated from January 2004 to June 2010, a VA spine examination report dated in November 2009, private treatment records dated from March 2006 to November 2007, a February 2007 statement from C. W., M.D., and the Veteran's hearing testimony.

The additional evidence is "new" in the sense that it was not previously before agency decision makers at the time of the February 2004 decision.  However, the medical evidence submitted primarily reflects the current status of the Veteran's back disability.  A January 2004 MRI notes the Veteran's back pain began following a 1996 assault.  The November 2009 VA examiner concluded that the back condition was not related to service.  Thus, such evidence does not relate to an unestablished fact and/or raise a reasonable possibility of substantiating the claim.  

The Board notes that the prior denial of service connection for a back disorder was predicated in part on a lack of evidence establishing a continuity of symptomatology of back problems since military service.  Since the prior denials, the Veteran has testified that he has experienced back problems since jumping out of airplanes during military service and since his injury in service.  Such statements are presumed credible solely for the purpose of determining whether new and material evidence has been submitted.  Therefore, the Board will resolve all doubt in the Veteran's favor and find those statements are material because they address one basis for the previous denial, namely a lack of evidence a continuity of symptomatology of back problems since military service.  Accordingly, new and material evidence has been received and the claim is reopened.  


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a back disorder is reopened and to this extent only the appeal is allowed.


REMAND

Reopening the claim does not end the inquiry however.  The claim must still be adjudicated on the merits.

In response to a May 2003 request for medical or lay evidence in support of his original claim for service connection for a back disability, the Veteran submitted a signed VA Form 21-4142 (Authorization and Consent to Release Information) indicating that he was treated in 1996 for his back at Johns Hopkins Bayview Hospital.  Due to a change in the law, the RO returned the original VA Form 
21-4142 to the Veteran in November 2003, retained a copy, and asked him to complete a current VA Form 21-4142 for Johns Hopkins, including the complete address.  The Veteran did not resubmit the form.  In this regard, the Court has held that VA's duty to assist the veteran in developing the facts and evidence pertinent to a veteran's claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The AMC/RO should make an additional attempt to obtain these private treatment records because they appear to be relevant to his claim.

In addition, in congressional correspondence dated in October 2008, the Veteran indicated that he applied for disability benefits from the Social Security Administration (SSA) in 2003, his claim was initially denied but was approved in 2006.  However, he explained that because he received a VA nonservice-connected pension, his SSA award may have been offset by his VA benefits.  He added that his SSA claim was being reconsidered.  When the record suggests that SSA may have records pertinent to the appellant's claim, but which have not been obtained, VA has a duty to assist by requesting those records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  The AMC/RO should contact the Veteran to inquire whether he is receiving SSA disability benefits due to his back condition.  If he answers in the affirmative, the AMC/RO should attempt to obtain any pertinent SSA records and associate them with the claims folder.

Relevant ongoing VA treatment records dated since June 2010 should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to contact the Veteran to determine whether he receives any SSA disability benefits for his back disorder.  If he answers in the affirmative, the AMC/RO should obtain a complete copy of any SSA disability determination with all associated medical records.  

2.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, that treated him for a claimed back disorder with nerve involvement since separation from military service.  Of particular interest are private treatment records dated from 1996 to the present from Johns Hopkins Bayview Hospital.  After the Veteran has signed any appropriate releases, those records should be obtained and associated with the claims file.  In addition, treatment records from the Baltimore VA Medical Center dated since June 2010 to the present should be obtained.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard to allow him the opportunity to obtain and submit those records for VA review.

3.  After any additional development deemed necessary in addition to the above has been completed, the RO/AMC should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


